Citation Nr: 0615366	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-03 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent disabling prior to November 15, 2002, and in excess 
of 20 percent thereafter, for patellofemoral and medial 
compartment degenerative joint disease (DJD) of the right 
knee (previously rated as fracture of the right patella).

2.  Entitlement to a disability rating in excess of 20 
percent for a back injury. 

3.  Entitlement to a disability rating in excess of 10 
percent for a fracture of the right heel with postoperative 
heel spur and arthralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied increased ratings for a back 
injury and fracture of the right heel with postoperative heel 
spur and arthralgia.  The same decision also granted an 
increased 10 percent disabling rating effective February 2001 
for patellofemoral and medial compartment DJD of the right 
knee, which was previously classified as a fracture of the 
right patella.

The veteran presented testimony before the RO in April 2003.  
The transcript has been obtained and associated with the 
claims folder.

In the veteran's April 2006 Brief on Appeal, he raised a 
claim of entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 for his right knee 
arthroscopic surgery.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).



FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  Prior to November 2002, the veteran's right 
patellofemoral and medial compartment DJD was productive of 
no more than limitation of flexion of the leg to 45 degrees.

3.  From November 2002, the veteran's right patellofemoral 
and medial compartment DJD was productive of no more than 
limitation of flexion of the leg to 30 degrees.

4.  Prior to September 26, 2003, there was no objective 
medical evidence of record that the veteran's back injury was 
productive of listing of the whole spine to the opposite 
side, positive Goldwaithe's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion; ankylosis of the lumbar 
spine; severe limitation of motion of the lumbar spine; 
severe intervertebral disc syndrome manifested by reoccurring 
attacks with intermittent relief; or intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.    

5.  From September 26, 2003, there was no objective medical 
evidence of record that the veteran's back injury has been 
productive of unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

6.  The veteran's fracture of the right heel with 
postoperative heel spur and arthralgia is productive of no 
more than a moderate foot injury.

CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act has been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

2.  The criteria for a disability rating in excess of 10 
percent disabling prior to November 15, 2002, and in excess 
of 20 percent thereafter, for patellofemoral and medial 
compartment DJD of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.71a, Diagnostic Codes 5256-5262 (2005).  

3.  The criteria for a disability rating in excess of 20 
percent for a back injury have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5286- 
5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5286-5295 
(2004); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic 
Codes 5235-5243 (2005).

4.  The criteria for a disability rating in excess of 10 
percent for a fracture of the right heel with postoperative 
heel spur and arthralgia have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Codes 5276-5284 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in July 2001, prior to the initial 
decision on the claims in March 2002.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the July 2001 
letter as to what kinds of evidence was needed to 
substantiate the claims.  Specifically, he was notified that 
evidence necessary to support his increased rating claims 
would be evidence indicating that his right knee, right heel, 
and back injury had increased in severity.  He was notified 
that records from the specific VA Medical Center (VAMC) that 
treated him had been requested and that a VA examination may 
also be scheduled to evaluate the severity of the claimed 
disabilities.  He was asked to sign the enclosed Relaese of 
Information forms if he had been treated by a private doctor 
or hospital, so that the RO may assist him in obtaining those 
records.  An additional VCAA letter was sent in May 2004.  
Finally, the March 2002 and January 2004 rating decisions, 
the January 2003 statement of the case (SOC), and the January 
2004 and November 2005 supplemental statements of the case 
(SSOC), in conjunction with the July 2001 and May 2004 
letters, sufficiently notified the veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claims.  

In the May 2004 VCAA letter, the veteran was specifically 
informed of the "fourth element," i.e., to provide any 
evidence in his possession that pertained to the claims; 
thus, the Board finds that he was fully notified of the need 
to give to VA any evidence pertaining to his claims.  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, and reports of VA examination, have been 
obtained in support of the claims on appeal.  The veteran 
provided testimony before the RO in April 2003.  The 
transcript has been obtained and associated with the claims 
folder.  

As the claims are being denied, no increased disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran in not having 
been notified about evidence needed to support a claim for a 
certain effective date for an award of benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board concludes that current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice to the veteran was at worst harmless error 
in that it did not affect the essential fairness of the 
adjudication.  Id.; Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005); rev'd on other grounds, Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

I.  Right Knee Patellofemoral and Medial Compartment DJD

The veteran contends that his service-connected right knee 
warrants a rating in excess of 10 percent disabling prior to 
November 15, 2002, and in excess of 20 percent thereafter due 
to such symptoms as constant pain, giving way of the knee 
joint, limitation of motion, and feelings of instability.  
The veteran testified in April 2003, that his right knee has 
required cortisone shots, the use of an elastic brace, and 
the assistance of a cane.  He further stated that he could 
not fully extend the knee, had difficulty sleeping, and 
experienced popping and minimal swelling of the knee joint.

Service connection was awarded for a fracture of the right 
patella in an August 1995 rating decision.  The RO assigned a 
noncompensable rating effective June 1995.  The veteran filed 
his request for an increased rating in February 2001.  In a 
March 2002 rating decision, the RO awarded an increased 10 
percent rating effective February 2001.  The veteran's right 
patella fracture was reclassified as patellofemoral and 
medial compartment DJD.  The veteran disagreed with the 10 
percent rating and initiated the current appeal.  In January 
2004, the RO awarded the 10 percent rating retroactive to 
November 15, 2000, and increased the disability rating to 20 
percent effective November 15, 2002.

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his increased rating claim and as such, it remains 
in appellate status.

From November 2000, the veteran's right knee has been rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5260.  Under this code, a 10 percent rating is 
assigned for flexion of the leg limited to 45 degrees.  
38 C.F.R. § 4.71a.  A 20 percent rating has been assigned 
from November 2002, for 
Flexion of the leg limited to 30 degrees.

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to service medical records; 
statements of the veteran; reports of VA examination dated 
between 1995 and 2005; VA outpatient treatment records dated 
between 1995 and 2005; and the transcript of the veteran's 
April 2003 hearing before the RO.  Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the 
veteran's patellofemoral and medial compartment DJD more 
closely approximates the criteria for the currently assigned 
ratings. 

Prior to November 2002, the veteran's right knee warrants no 
more than a 10 percent disabling rating.  In this regard, 
upon VA examination in August 1995, the veteran's right knee 
was not tender on palpation.  Range of motion of the right 
knee was zero to 140 degrees.  The medial and collateral 
ligaments were intact.  The veteran was able to squat to the 
floor.   The fracture of the right patella was considered 
healed without apparent residual.

VA outpatient treatment records dated in 2000 indicate the 
veteran complained of right knee pain; however, the joints 
were stable and there was no evidence of swelling, erythema, 
or effusion.  In November 2000, there was some grinding.  A 
December 2000 entry noted mild medial DJD.  The veteran was 
diagnosed with right knee pain associated with patellofemoral 
DJD, most likely post-traumatic in nature. 

Upon VA joints examination in August 2001, the veteran 
complained of knee pain and feelings of giving out of the 
knee joint.  He denied locking of the right knee.  
Examination of the right knee revealed no effusion or 
swelling. The patella was mobile.  He had range of motion 
from zero to 120 degrees.  There was crepitus with range of 
motion pain with patella compression.  The ligamentous 
structures were intact.  The veteran had negative drawers 
test as well as Lachman's.  There were no meniscal signs. 

VA outpatient treatment records dated in October 2001 
indicate the veteran complained of continued knee pain.  
There was no evidence of edema or redness.  While the 
examiner noted some decreased motion, no specific degrees 
were provided.

The Board has found no objective evidence of flexion of the 
leg limited to 30 degrees prior to November 2002, which would 
warrant a 20 percent rating under DC 5260.  38 C.F.R. 
§ 4.71a.  The Board has also considered rating the veteran's 
service-connected disability under a different Diagnostic 
Code, but finds none that may be assigned on the facts of 
record or which would avail the veteran of a higher 
disability rating.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Prior to November 2002, there is no evidence of ankylosis of 
the knee (DC 5256); moderate recurrent subluxation or lateral 
instability of the right knee (DC 5257);  dislocated, 
semilunar, cartilage with frequent episodes of locking, pain, 
and effusion into the joint (DC 5258); or impairment of the 
tibia and fibula with moderate knee disability (DC 5262).  
38 C.F.R. § 4.71a.   The Board has also considered a separate 
rating under DC 5261; however, there is no evidence of 
limitation of extension of the leg.   VAOPGCPREC 9-04.

In light of the veteran's credible complaints of right knee 
pain, functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, and weakness, were also 
considered and are reflected in the 10 percent rating.  Prior 
to November 2002, functional impairment has only been slight 
as there were no objective manifestations of excessive 
fatigability, incoordination, swelling, deformity, or gross 
atrophy.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

From November 2002, while there was deterioration in the 
veteran's right knee condition, it warrants no more than a 20 
percent disabling rating.  In this regard, VA outpatient 
treatment records dated in November 2002 indicate the veteran 
complained of giving out of the knee joint.  The veteran 
reported he was using an elastic brace for support.  There 
was no weakness of the knee or edema.  There was mild 
crepitus.  The right knee was tender to palpation medially to 
the patella.  In December 2002, the veteran's range of motion 
was zero to 100 degrees.  Alignment of the knee was normal. 
The joint was stable.  X-rays revealed moderate DJD.  

In May and June 2003, the veteran complained of knee pain. 
There was no evidence of locking, swelling, inflammation, or 
laxity of the right knee.  In May 2003, the veteran had full 
range of motion.  The veteran received three Synvisc 
injections in July 2004.  Additional injections were given in 
September 2004.  However, there was still no evidence of 
erythema, redness, or effusion.  

VA outpatient treatment records dated in February 2005 show 
the veteran's knee was stable.  Range of motion was from zero 
to past 120 degrees.  There was some crepitus on motion.  In 
March 2005, the veteran complained of increased knee pain.  A 
magnetic imaging resonance (MRI) dated in May 2005 showed 
mild DJD with a medial meniscus tear.  Arthroscopic surgery 
was performed in September 2005.  Thereafter, the veteran had 
full range of motion of the knee joint.  VA outpatient 
treatment records dated in October 2005 shows the veteran had 
good range of motion.  The joint was stable and there was no 
evidence of effusion.

In November 2005, the veteran was afforded a VA examination.  
He indicated that he did not have giving out of the knee 
joint since the surgery.  He complained of constant pain.  He 
reported pain increased with walking 3 to 4 blocks in 10 to 
20 minutes.  The veteran indicated that he had not missed any 
work due to the right knee and that he used a cane whenever 
he walked.  He denied subluxation or dislocation.  There was 
moderate patellofemoral crepitance without warmth, erythema, 
or effusion.  The veteran was resistive to movement beyond 95 
degrees passive and active, and 90 degrees after repetition.  
Extension was zero degrees with passive and active motion, 
and after repetition.  The veteran was diagnosed with a 
healed right patella fracture with residual patellofemoral 
and medial compartment DJD.  The examiner opined that the 
medial meniscal tear and subsequent arthroscopic debridement 
of the medial meniscus and medial femoral condyle was 
secondary to the right patella fracture with severe impact on 
functional ability.

The Board has found no objective evidence of flexion of the 
leg limited to 15 degrees from November 2002, which would 
warrant a 30 percent rating under DC 5260.  38 C.F.R. 
§ 4.71a.  The Board has also considered rating the veteran's 
service-connected disability under a different DC, but finds 
no evidence of: ankylosis of the knee (DC 5256); severe 
recurrent subluxation or lateral instability of the right 
knee (DC 5257); or impairment of the tibia and fibula with 
marked knee disability (DC 5262).  38 C.F.R. § 4.71a.  The 
Board has also considered a separate rating under DC 5261; 
however, there is no evidence of limitation of extension of 
the leg.  VAOPGCPREC 9-04.

In light of the veteran's credible complaints of right knee 
pain, functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, and weakness, were also 
considered and are reflected in the 20 percent rating.  From 
November 2002, while the November 2005 VA examiner described 
the impact on functional ability of the medial meniscus tear 
as severe,  there has been no objective manifestations of 
excessive fatigability, incoordination, swelling, deformity, 
or gross atrophy of the right knee joint.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca,  
8 Vet. App. at  206-7.  

The veteran has argued for separate ratings for the fracture 
of the right patella and the patellofemoral and medial 
compartment DJD; however, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  

The Court has acknowledged that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).  However, in the instant case, the 
veteran's fracture of the right patella has been found to be 
healed.  The residual disability has been diagnosed as 
patellofemoral and medial compartment DJD, which is rated 
under DC 5260.  VAOPGCPREC 23-97 AND VAOPGCPREC 9-98 held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under DC 5003 and DC 5257 "based on 
additional disability," as DC 5257 is not predicated on 
limitation of motion.  DC 5260 is based on limitation of 
motion and thus, a separate rating for arthritis may not be 
assigned.  There is no evidence of record that the veteran's 
right knee has ever been productive of recurrent subluxation 
or lateral instability to warrant a change in the diagnostic 
code.

The Board has also considered whether an extraschedular 
evaluation is warranted. 
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
did not grant compensation benefits on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's right knee has not required 
frequent inpatient care, nor has it by itself markedly 
interfered with employment.  The veteran's claim for a 
temporary total rating for the September 2005 arthroscopic 
surgery has been referred to the RO for appropriate 
development and adjudication.  The veteran reported during 
the November 2005 VA examination that he has not lost any 
days from work due to his right knee.

The assigned 10 percent rating prior to November 2002 and 20 
percent thereafter, adequately compensates the veteran for 
the nature and extent of severity of his right knee 
patellofemoral and medial compartment DJD.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this matter.

II. Back Injury

Specific Criteria for the Back

Rating criteria for Spinal Disabilities Prior to September 
23, 2002

Diagnostic code 5292 provided disability ratings for 
limitation of motion of the lumbar spine as follows: 10 
percent for slight limitation; 20 percent for moderate 
limitation; and the maximum, 40 percent for severe 
limitation.  38 C.F.R. § 4.71a.

Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, provided a noncompensable rating when postoperative 
and cured, a 10 percent rating when mild, a 20 percent rating 
for moderate disability, with recurring attacks.  A 
40 percent rating was provided for severe disability 
manifested by reoccurring attacks with intermittent relief.  
A 60 percent rating was provided for intervertebral disc 
syndrome productive of pronounced disability, "with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief."  Id. 

Diagnostic code 5295, provided disability evaluation for 
lumbosacral strain as follows: 10 percent for lumbosacral 
strain with pain on motion; 20 percent for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; and 40 
percent disabling for severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

Revised Rating Criteria for Intervertebral Disc Syndrome
Effective September 23, 2002

Under the revisions to Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under section 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  

Revised Rating Criteria for Diseases and Injuries of the 
Spine
Effective September 26, 2003

The September 26, 2003, revisions to the VA rating schedule 
establish a General Rating Formula for Diseases and Injuries 
of the Spine:  

For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

      100% 	Unfavorable ankylosis of the entire spine;

      50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2003).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  See Note 2, 
Diagnostic Codes 5235-5243, 38 C.F.R. § 4.71a.

Analysis

The veteran contends that his service-connected back injury 
warrants a rating in excess of 20 percent due to such 
symptoms as pain and limitation of motion.  The veteran 
testified in April 2003, that his back was also productive of 
feelings of twitching.  

Service connection was awarded for a back injury in an August 
1995 rating decision.  The RO assigned a 20 percent rating 
effective June 1995.  The veteran filed his request for an 
increased rating in February 2001.  In a March 2002 rating 
decision, the RO continued the 20 percent disabling rating.  
The veteran disagreed and initiated the instant appeal.

At the outset, the Board notes the rating criteria for 
intervertebral disc syndrome was amended effective September 
23, 2002.  On September 26, 2003, revisions to the VA rating 
schedule established a General Rating Formula for Diseases 
and Injuries of the Spine.  As the veteran filed his claim in 
February 2001, his back injury will be evaluated under the 
criteria in effect both prior to and from the effective date 
of the changes.  The veteran was notified of the regulation 
changes in the January 2004 SSOC.  His claim was thereafter 
readjudicated in the November 2005 SSOC.  Thus, the Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Prior to September 26, 2003, the veteran's back injury was 
rated as 20 percent disabling under 38 C.F.R. § 4.71a (2002), 
Diagnostic Code (DC) 5295 for lumbosacral strain.  Under this 
code, a 20 percent rating was assigned for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  38 C.F.R. 
§ 4.71a (2002).  A 40 percent rating was assigned for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to service medical records; 
statements of the veteran; reports of VA examination dated 
between 1995 and 2005; VA outpatient treatment records dated 
between 1995 and 2005; and the transcript of the veteran's 
April 2003 hearing before the RO.  Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that under 
the criteria prior to and from the effectuation of any 
revised criteria, the veteran's back injury 
more closely approximates the criteria for the current 20 
percent rating.  See 38 C.F.R. §§ 4.3, 4.7.  

In this regard, upon VA examination in August 1995, there was 
slight flattening of the lordotic curve and some muscle spasm 
in the mid lumbar area.  Range of motion was well preserved 
with forward flexion 90 degrees, back extension 30 degrees, 
side flexion right and left 40 degrees, and rotation 30 
degrees.  Straight leg raising supine and sitting was 
approximately 90 degrees with normal range of motion of the 
hips and knees.  There was normal muscle bulk and tone of the 
lower extremities.  X-rays showed spurring at L2-3.

VA outpatient treatment records dated between 2000 and 2001 
were devoid of complaints referable to the veteran's back.  
In August 2001, the veteran was afforded a VA examination.  
He complained of chronic back pain.  He denied radiation of 
discomfort to the lower extremities.   He indicated he did 
avoid heavy lifting.  Examination of the lumbar spine 
revealed tenderness in the L3 to S1 area.  The veteran flexed 
at the waist to 90 degrees.  He extended 10 degrees and did 
side bends to the left 30 degrees and to the right 20 
degrees.  His motor exam was 5/5 in both lower extremities 
and deep tendon reflexes were 2/4 bilaterally.  Straight leg 
raising was negative.  There was no atrophy of the 
musculature.  Sensation was intact.  X-rays showed mild 
degenerative changes throughout the lumbar spine including 
the facet joints.  He had L2-3 and L5-S1 disk space 
narrowing.  

In April 2003, the veteran presented testimony before the 
Board.  He testified that his back injury had not required 
bed rest.  VA outpatient treatment records dated in 2003 
contain complaints of back pain.  In May 2003, the veteran 
denied bladder or bowel dysfunction.  The veteran was 
diagnosed with lumbar facet syndrome.  The veteran complained 
of back pain sporadically between 2004 and 2005.

The veteran was afforded an additional VA examination in 
November 2005.  He indicated that he had constant pain and 
could not straighten up.  He stated he used a TENS unit to 
alleviate his symptoms.  The veteran denied radiating pain 
into the buttocks and legs.  He denied tingling of the legs, 
but indicated he got some in the toes.  Physical examination 
showed moderate tenderness on palpation along the spinous 
processes of L3-S1.  There were no palpable spasms.  He had 
forward flexion reported as (start of range of motion - when 
pain began - end range of motion) 10-35-45 passive and 
active.  The examiner noted the veteran stood with 10 degrees 
of forward flexion and was able to achieve a neutral position 
but zero extension due to increased low back pain.  Lateral 
flexion was 0-5-10 passive and active.  Rotation was 0-10-20 
bilaterally, passive and active.  The veteran was diagnosed 
with degenerative arthritis and disk disease of the lumbar 
spine with severe impact on functional ability.

While the November 2005 VA examiner classified the veteran's 
degenerative arthritis and disk disease of the lumbar spine 
as severe, there has been no objective evidence of listing of 
the whole spine to the opposite side, positive Goldwaithe's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion to 
warrant a 40 percent rating under DC 5295.  38 C.F.R. § 4.71a 
(2002).  

The Board has also considered rating the veteran's service-
connected disability under a different DC, but finds no 
evidence of: ankylosis of the lumbar spine (DC 5289); severe 
limitation of motion of the lumbar spine (DC 5292); or severe 
intervertebral disc syndrome manifested by reoccurring 
attacks with intermittent relief (DC 5293).  Id. 

The Board notes that the rating criteria under diagnostic 
code 5293 for intervertebral disc syndrome changed effective 
September 23, 2002. See 67 Fed. Reg. 54345-54349 (June 24, 
2002).  But there was no objective evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months to warrant a 40 
percent rating.  38 C.F.R. § 4.71a (2003).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine.  DC 5295 for lumbosacral strain was 
changed to 5237.  DC 5242 for degenerative arthritis of the 
spine is rated under the same criteria as lumbosacral strain.  
The formula indicates that for DCs 5235 to 5243, unless 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 40 percent rating is 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  The objective evidence of record after 
September 2003 does not support an increased rating based on 
this criteria.  38 C.F.R. § 4.71a (2005).  Similarly, there 
has been no objective evidence of intervertebral disc 
syndrome manifested by incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months to warrant a 40 percent rating.  
Id.

In light of the veteran's credible complaints of pain 
experienced in his back, functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness, were considered and are reflected in the 20 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  There was no evidence that 
the veteran's back injury was affected by additional 
functional loss during flare-ups, to include weakened 
movement, excessive fatigability, or incoordination on 
movement of the lumbosacral spine.  There was also no 
evidence of muscle spasms.   

Considering both the old criteria and the revised rating 
criteria for disabilities of the spine, there is no evidence 
to warrant a rating in excess of 20 percent disabling for the 
veteran's back injury.  The Board does not find the veteran's 
disability picture to be unusual or exceptional in nature as 
to warrant referral of his case to the Director or the Under 
Secretary for review for consideration of extraschedular 
evaluation under the provisions of 38 U.S.C.A. § 3.321(b)(1).  
In this regard, the Board notes that the veteran's back has 
not required frequent inpatient care, nor has it markedly 
interfered with employment.  The 20 percent adequately 
compensates the veteran for the nature and extent of severity 
of his back injury.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this matter.

III. Right Heel

The veteran contends that his service-connected fracture of 
the right heel with postoperative heel spur and arthralgia 
warrants a rating in excess of 10 percent due to such 
symptoms as chronic discomfort in the right foot and ankle.  
The veteran testified in April 2003 and further indicated 
that his right foot was one and half times larger than the 
left foot and that he had to wear cushions in his shoes.  

Service connection was awarded for a fracture of the right 
heel in an August 1995 rating decision.  The RO assigned a 10 
percent rating effective June 1995.  The veteran filed his 
request for an increased rating in February 2001.  In a March 
2002 rating decision, the RO continued the 10 percent 
disabling rating.  The veteran disagreed and initiated the 
instant appeal.

The veteran's right heel is rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, DC 5284 for foot injuries.  Under 
this code, a 10 percent rating is assigned for moderate foot 
injuries.  38 C.F.R. § 4.71a.  A 20 percent rating is 
assigned for moderately severe foot injuries.  Id.

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to service medical records; 
statements of the veteran; reports of VA examination dated 
between 1995 and 2005; VA outpatient treatment records dated 
between 1995 and 2005; and the transcript of the veteran's 
April 2003 hearing before the RO.  Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the 
veteran's right heel more closely approximates the criteria 
for the current 10 percent rating.

In this regard, upon VA examination in August 1995 there was 
flattening of the tissues on the right heel.  The veteran was 
able to walk on his heels and squat to the floor.  X-rays 
showed an old right calcaneal fracture.  The veteran was 
diagnosed with status post fracture of the right heel and 
status post heel spur surgery.

VA outpatient treatment records dated between 2000 and 2005 
were devoid of complaints referable to the veteran's right 
heel.   Upon VA examination in August 2001,  the veteran 
complained of chronic discomfort in the ankle and mid-foot 
regions.  He indicated that his right foot was larger than 
the left.  He denied any restriction of his walking 
activities.  He further denied any noticeable swelling in the 
right foot.  Examination of the right foot revealed moderate 
loss of the plantar arch as compared to the left foot.  He 
had full extension and flexion of the ankle joint and mid-
foot.  There was 10 degrees of inversion of the right foot as 
compared to 25 degrees on the left.  There was some 
discomfort with range of motion.  There was tenderness to 
palpation over the plantar aspect of the right heel.  There 
was no skin breakdown and there was brisk capillary refill.  
X-rays showed a well-healed calcaneal fracture, old surgical 
changes along the plantar aspect of the right calcaneus, and 
mild subtalar DJD.

The veteran was afforded an additional VA examination in 
November 2005.  The veteran complained of aching and itching 
of the right foot.  He complained of chronic pain and 
occasional sharp shooting pains with some cramping of the 
foot plantar surface.  He indicated that he wore well padded 
shoes and used over the counter inserts that helped pad the 
heel area.  Examination revealed moderate pain with palpation 
of the plantar surface of the calcaneus as well as just 
distal to the calcaneus with moderate flattening of the arch. 
There was a mild increase in size of the right foot as 
compared to the left.  The veteran was diagnosed with a 
healed fracture of the right calcaneus, moderate loss of the 
plantar arch and subtalar DJD, moderate impact on functional 
ability.

While a 10 percent rating is appropriate, there has been no 
objective evidence of a moderately severe foot injury to 
warrant an increased 20 percent rating.  38 C.F.R. § 4.71a.  
As noted above, the right heel fracture is considered healed.  
In light of the veteran's credible complaints of pain 
experienced in his right foot, functional loss due to flare-
ups, pain, fatigability, incoordination, pain on movement, 
and weakness, were considered and are reflected in the 10 
percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  There was no evidence 
that the veteran's right foot was affected by additional 
functional loss during flare-ups, to include weakened 
movement, excessive fatigability, or incoordination on 
movement.

The Board has also considered rating the veteran's service-
connected disability under a different DC, and although there 
has been moderate loss of the plantar arch, there is no 
evidence of severe, unilateral, acquired flatfoot, with 
marked deformity, pain on manipulation and use accentuated 
indication of swelling on use, and characteristic 
callosities, to warrant a 20 percent rating under DC 5276.  
Id.  Similarly, there has been no evidence of unilateral claw 
foot (pes cavus) (DC 5278) or malunion of, or nonunion, of 
the tarsal or metatarsal bones (DC 5283).  Id.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's right foot has not required 
frequent inpatient care, nor has it markedly interfered with 
employment.  The 10 percent adequately compensates the 
veteran for the nature and extent of severity of his healed 
fracture of the right heel.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this matter.
       
ORDER

Entitlement to a disability rating in excess of 10 percent 
disabling prior to November 15, 2002, and in excess of 20 
percent thereafter, for patellofemoral and medial compartment 
(DJD of the right knee (previously rated as fracture of the 
right patella) is denied.

Entitlement to a disability rating in excess of 20 percent 
for a back injury is denied. 

Entitlement to a disability rating in excess of 10 percent 
for a fracture of the right heel with postoperative heel spur 
and arthralgia is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


